Citation Nr: 0008383	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-08 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from February 1960 to 
February 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

The appellant appeared at a Travel Board hearing before the 
undersigned in October 1999.  That hearing was conducted 
under the authority of the Chairman of the Board.  A 
transcript of the hearing is of record.

The issue set forth on the title page is the only one fully 
developed for appellate review.  To the extent the appellant 
may desire to raise an issue of service connection for 
pathology unrelated to sarcoidosis, that matter should be 
addressed with specificity at the RO.


FINDINGS OF FACT

1. Service connection for sarcoidosis was denied by a Board 
decision of January 1991.  It was held that the appellant 
did not incur sarcoidosis while in service and that the 
first evidence of the disorder was many years after 
service, with no relationship thereto.

2. The evidence associated with the claims file since the 
1991 Board decision is not so significant that it must be 
considered in order to fairly decide whether the appellant 
is entitled to service connection for sarcoidosis.



CONCLUSIONS OF LAW

1. The Board's 1991 decision denying service connection for 
sarcoidosis is final.  38 U.S.C.A. §§ 5104, 7103(a), 7104 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1999).

2. New and material evidence has not been submitted to reopen 
the previously denied claim of entitlement to service 
connection for sarcoidosis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.156(a), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
sarcoidosis.  The Board denied the appellant's claim in 
January 1991 on the basis that the record failed to establish 
that sarcoidosis was incurred while in service or during the 
one-year presumption period following service.  Specifically, 
the Board found that the appellant's episodes in service of 
sore throats, upper respiratory infections, and streptococcal 
pharyngitis were acute and transitory and resolved without 
residual disability.  At the time of the Board's 1991 
decision, the evidence of record included service medical 
records; outpatient treatment reports from H. Malench, M.D., 
dated from March 1968 to June 1978; private outpatient 
treatment records, including x-ray reports, dated from 
October 1985 to February 1988; a December 1987 report from 
Allergy Consultants; VA outpatient treatment reports dated 
from February 1988 to April 1989; and a November 1989 report 
from I. Flance, M.D.  

It is noted that after the initial denial of May 1988, the RO 
declined to reopen the claim in June 1989 and December 1989.  
The January 1991 Board decision on the merits was the last 
final denial on any basis.

When the Board denies a claim, the claim becomes final unless 
the Chairman determines that reconsideration is warranted, or 
if another exception to finality is applicable.  38 U.S.C.A. 
§§ 7103(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1100 (1999).  In the present case, the appellant did not 
appeal the Board's decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999).  Accordingly, 
the Board's January 1991 decision is final.

A final decision may not be reopened and readjudicated by the 
VA, except on the basis of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself and in 
connection with the evidence previously assembled is so 
significant that it must be considered to decide the merits 
of the claim fairly.  38 C.F.R. § 3.156(a) (1999).

A three-pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
third, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to decide fairly the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.  
Hodge, 155 F.3d at 1359.  Upon reopening the claim, a 
determination must then be made as to whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  If the claim is well grounded, the claim may 
then be evaluated on the merits after ensuring that the duty 
to assist pursuant to 38 U.S.C.A. § 5107(b) (West 1991) has 
been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).

With the above-cited facts and law for consideration, the 
Board will not reopen the claim.  When read together with the 
appellant's contentions on appeal, the Board concludes that 
the new evidence submitted or associated with the record 
since the January 1991 decision is not so significant that it 
must be considered in order to decide the merits of the claim 
fairly.  The June 1997 letter from [redacted] indicated 
that the appellant "developed some type of upper respiratory 
infections requiring different medications plus some 
hospitalization" during service, and that the appellant was 
exposed to unhealthy working conditions while in service.  
Mr. [redacted] also stated that because the appellant received 
most of his treatment and medication "without having to 
follow the normal channels," his service medical records do 
not reflect the extent of his medical treatment.  

As the Board determined in 1991, the appellant did suffer 
from various respiratory disorders during service, but he did 
not suffer from sarcoidosis.  Indeed, as the Board noted in 
1991, sarcoidosis is a disease process which may be 
manifested by changes seen on chest x-ray; the appellant's 
chest x-ray at the time of separation from service was 
negative and showed no evidence of sarcoidosis.  Thus, this 
additional evidence does not establish in-service incurrence 
or aggravation of sarcoidosis.  Thus, the evidence submitted 
since the 1991 decision is essentially cumulative of evidence 
previously before the Board.  Accordingly, it provides no 
basis to reopen this claim.

Likewise, the appellant has submitted an article concerning 
grinding on ship decks, and a statistical link to 
sarcoidosis.  He indicates that he was exposed to the same 
type of grinding material as that used on board ship.  Even 
if this matter were conceded, the medical evidence, as 
discussed previously by the Board, and as set out above, does 
not reveal the onset of sarcoidosis, as established by 
medical findings until years post-service.  This article is 
not specific to this appellant, and is not new and material 
as to the issue before the Board.

With respect to the above, the Board finds that the 
appellant's pleadings and statements essentially reiterate 
his previously considered contentions with respect to the 
claimed disability, and as such are not considered to be new.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  Moreover, to 
the extent that the appellant and Mr. [redacted] contend that 
the appellant has a disability that was incurred in service, 
such statements, being in effect lay speculation on medical 
issues involving the presence or etiology of a disability, 
are not probative to this claim and, therefore, are deemed to 
be not material.  See Pollard v. Brown, 6 Vet. App. 11 (1993) 
(pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
lay testimony attempting to diagnose frostbite or arthritis 
in service held not to be competent evidence for such 
purpose, and thus not material); see also, Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108).

Accordingly, the Board concludes that the appellant has not 
submitted evidence which is new and material such as to form 
the basis to reopen and review the previously denied claim 
seeking entitlement to service connection for sarcoidosis.

VA is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim.  See Graves v. Brown, 8 Vet. App. 
522 (1996).  However, this obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to be 
submitted with a VA benefits claim, see Robinette v. Brown, 8 
Vet. App. 69 (1995), which depends further upon VA having 
notice that relevant evidence may exist or could be obtained.  
See also Franzen v. Brown, 9 Vet. App. 235 (1996) (sec. 
5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration).

However, in this case, there is nothing in the record that 
suggests the existence of available evidence that might 
provide a basis to reopen the aforementioned claim.  Thus, as 
the Secretary's obligation under section 5103(a) has been 
complied with, to the extent possible, further development by 
VA is not required or indicated at this time.


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for sarcoidosis not having been submitted, 
the benefits on appeal remain denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

